       Case: 1:21-cv-03590 Document #: 1 Filed: 07/06/21 Page 1 of 3 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS


IRENE AVINA,
on behalf of Plaintiff and a class,
                                                 Civil Action No. 1:21-cv-03590
             Plaintiff(s),

              vs.
                                                         NOTICE OF REMOVAL
DYNAMIC RECOVERY SOLUTIONS,
LLC and CROWN ASSET
MANAGEMENT, LLC,

             Defendants.




       PLEASE TAKE NOTICE that Defendants, Dynamic Recovery Solutions, LLC (“DRS”)

and Crown Asset Management, LLC (“Crown”) (collectively “Defendants”), by and through the

undersigned counsel, respectfully notifies this Court of the removal of the above-captioned matter

from the Circuit Court of Cook County, Illinois, identified by case number 2021CH02718, to the

United States District Court for the Northern District of Illinois, and shows the Court as follows:

       1.      This action was commenced in the Circuit Court of Cook County, Illinois by

serving Plaintiff’s Complaint on Defendant DRS on June 7, 2021 and Defendant Crown on June

10, 2021.

       2.      Pursuant to U.S.C. § 1441(a), a copy of all process, pleadings, documents, and

orders in this case have been attached as Exhibit A.

       3.      Plaintiff Irene Avina (“Plaintiff”) brought this action against Defendants for alleged

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).




                                                 1
       Case: 1:21-cv-03590 Document #: 1 Filed: 07/06/21 Page 2 of 3 PageID #:2




       4.      This Court has original jurisdiction over Plaintiff’s FDCPA claims pursuant to 28

U.S.C. § 1331 which provides: “The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”

       5.      The Circuit Court of Cook County, Illinois is located in the Northern District of

Illinois, 28 U.S. § 93(a). Venue is proper because this is the “district and division embracing the

place where the action is pending.” See 28 U.S.C. § 1441(a) and 1446(a).

       6.      The instant Notice of Removal is being filed within the thirty (30) days of

Defendants having been served with the Summons and Complaint. Therefore, pursuant to 28

U.S.C. § 1446(b), the instant Notice of Removal is timely.

       7.      Defendants will give written notice of the filing of this Notice of Removal to all

adverse parties, as required by 28 U.S.C. § 1446(d).

       8.      Defendants will file a true and accurate copy of this Notice of Removal with the

Circuit Court of Cook County, Illinois, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants respectfully request that the aforementioned State Court

Action, now pending in the Circuit Court of Cook County, Illinois, be removed to the United States

District Court for the Northern District of Illinois.




                                                   2
      Case: 1:21-cv-03590 Document #: 1 Filed: 07/06/21 Page 3 of 3 PageID #:3




Dated: July 6, 2021                         Respectfully submitted,

                                            MALONE FROST MARTIN PLLC

                                            s/ PATRICK A. WATTS
                                            PATRICK A. WATTS, IL Bar #6302112
                                            150 S. Wacker Dr., Ste. 2400
                                            Chicago, IL 60606
                                            P: (312) 741-0990
                                            F: (888) 632-6937
                                            pwatts@mamlaw.com

                                            COUNSEL FOR DEFENDANTS
                                            DYNAMIC RECOVERY SOLTUIONS, LLC
                                            CROWN ASSET MANAGEMENT, LLC




                               CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing was served via the
Court’s ECF filing system and via electronic mail pursuant to 28 U.S.C. §1446(d), on this 6th day
of July, 2021, to:

Daniel Edelman
Heather Kolbus
Edelman, Combs, Latturner & Goodwin, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603
dedelman@edcombs.com
hkolbus@edcombs.com
Attorneys for Plaintiff



                                                    /s/PATRICK A. WATTS_____
                                                    PATRICK A. WATTS




                                               3
